United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.L., Appellant
and
U.S. POSTAL SERVICE, AIRPORT MAIL
FACILITY, San Francisco, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Bob Williamson, for the appellant
Office of Solicitor, for the Director

Docket No. 12-867
Issued: October 4, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 13, 2012 appellant, through her representative, filed a timely appeal from a
September 26, 2011 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant has established a bilateral wrist condition as a
consequence of the accepted employment injuries.

1
2

5 U.S.C. § 8101 et seq.

The record also contains a December 1, 2011 wage-earning capacity final decision. The record indicates that
appellant requested a hearing as to the December 1, 2011 decision, received a final decision and filed an appeal
(Docket No. 12-1634). The wage-earning capacity determination will be reviewed under Docket No. 12-1634.

FACTUAL HISTORY
On April 4, 2007 appellant, then a 47-year-old clerk, filed a traumatic injury claim (Form
CA-1) alleging that she sustained injuries when she was hit in the back by a forklift while in the
performance of duty on April 3, 2007. OWCP accepted the claim for contusions to the chest
wall, left shoulder and upper arm and sprains to the lumbar spine, left shoulder and upper arm.
Appellant returned to a part-time light-duty position on May 2, 2007. She stopped working on
August 31, 2009 and began receiving compensation for temporary total disability.
OWCP referred appellant for a second opinion examination by Dr. Ramon Jimenez, a
Board-certified orthopedic surgeon. In a report dated April 23, 2010, Dr. Jimenez diagnosed
cervical and lumbar sprain and shoulder tendinitis. He opined that appellant continued to have
employment-related residuals and he completed a work capacity evaluation (OWCP-5c).
Appellant was referred for vocational rehabilitation services on May 18, 2010. A
vocational rehabilitation report dated January 3, 2011 indicated that she had begun training at a
vocational school as of November 22, 2010 and her studies included typing.
On February 19, 2011 appellant filed an occupational disease claim for compensation
(Form CA-2) alleging that she sustained injury to her neck, left arm and both wrists as a result of
repetitive keying on computers for two hours a day since November 22, 2010. By letter dated
March 10, 2011, OWCP stated that it was developing the claim as a consequential injury.
In a report dated March 31, 2011, Dr. Robert Harrison, a Board-certified internist, stated
that on February 13, 2011 appellant was seen with neck and bilateral hand pain, which was
worse with prolonged sitting and typing more than two hours. He stated that he limited her to
two hours of typing a day. Dr. Harrison stated that appellant provided him with photographs that
showed “the ergonomic setup of the training facility.” He stated that the chairs and workstations
were not adjustable with a lack of attention to good ergonomic design. Dr. Harrison diagnosed
cervical strain and bilateral wrist tendinitis. He stated that the ergonomic set up was inadequate
and it was likely appellant had developed two musculoskeletal disorders as a result of excessive
typing.
By decision dated April 14, 2011, OWCP denied the claim for compensation. It found
the medical evidence was insufficient to establish a consequential injury.
Appellant requested a hearing before an OWCP hearing representative, which was held
on August 4, 2011. In a report dated September 8, 2011, Dr. Harrison again noted that appellant
was seen on February 13, 2011 with wrist pain and was limited to two hours of typing. He
indicated that appellant continued to have bilateral wrist pain on April 14, May 12 and
July 11, 2011. Dr. Harrison stated that, based on his review of the ergonomic setup, it was likely
that she developed bilateral wrist tendinitis as a result of vocational rehabilitation activities.
By decision dated September 26, 2011, OWCP’s hearing representative found that a
cervical strain was employment related, noting that the second opinion physician, Dr. Jimenez
had confirmed causal relationship. As to the bilateral wrist tendinitis, the hearing representative
found the medical evidence was insufficient to establish the claim.

2

LEGAL PRECEDENT
The general rule respecting consequential injuries is that when the primary injury is
shown to have arisen out of and in the course of employment, every natural consequence that
flows from the injury is deemed to arise out of the employment, unless it is the result of an
independent intervening cause which is attributable to the employee’s own intentional conduct.3
The subsequent injury will be compensable if it is the direct and natural result of a compensable
primary injury.4
Causal relationship is a medical question that can generally be resolved only by
rationalized medical opinion evidence.5 A physician’s opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors must be based on a complete factual and medical background of the claimant.6
Additionally, in order to be considered rationalized, the opinion must be expressed in terms of a
reasonable degree of medical certainty, and must be supported by medical rationale, explaining
the nature of the relationship between the diagnosed condition and the specific employment
factors.7
ANALYSIS
The Board notes that appellant filed a claim for a new injury in this case. OWCP stated
that it was developing the claim as a consequential injury. Although the claimed injury is not
based on a natural medical progression of an accepted condition, workers’ compensation law has
recognized that injuries resulting from directed vocational rehabilitation services may be
considered the direct and natural consequence of a primary injury.8 In this case, OWCP directed
appellant to undergo vocational rehabilitation activities and she has alleged an injury resulting
from performing these activities.9
The issue therefore is whether appellant has established a diagnosed condition causally
related to the identified activity. The record indicates that she did engage in typing activity from
November 22, 2010. To establish the claim, however, there must be a rationalized medical
opinion on causal relationship.
3

S.S., 59 ECAB 315 (2008).

4

Carlos A. Marrero, 50 ECAB 117, 120 (1998); 1 A. Larson, The Law of Workers’ Compensation
§ 10.01 (2006).
5

See Robert G. Morris, 48 ECAB 238 (1996).

6

Victor J. Woodhams, 41 ECAB 345, 352 (1989).

7

Id.

8

Supra note 4 at § 13.13 (2006); Firkus v. Alder Creek Lumber, 617 P.2d 620 (1980).

9

A claimant is required to maintain regular attendance at all approved vocational rehabilitation training. Federal
(FECA) Procedure Manual, Part 2 -- Claims, Vocational Rehabilitation Services, Chapter 2.813.8(b)
(February 2011). Noncooperation in vocational rehabilitation may result in reduction of compensation pursuant to 5
U.S.C. § 8113(b).

3

Dr. Harrison indicated in his March 31, 2011 report that appellant had reported bilateral
wrist pain commencing February 13, 2011. In his March 31 and September 8, 2011 reports, he
does not provide detailed results on examination, diagnostic tests or other detail with regards to
the diagnosis of wrist tendinitis. Dr. Harrison opined that the typing had likely caused the
diagnosed condition based on his review of photographs of the work setup, which he found to be
ergonomically inadequate. He does not explain specifically what those photographs revealed,
describe the mechanism of injury or otherwise explain why he felt that computer keying activity
in vocational rehabilitation from November 22, 2010 had caused the diagnosed condition.10
On appeal, appellant argued that the examining physician did provide a sufficient medical
opinion on the issue presented. For the reasons noted above, the Board finds the evidence of
record does not contain a rationalized medical opinion based on a complete and accurate
background with respect to the issue presented. The evidence is not sufficient to establish an
injury causally related to the vocational rehabilitation activity. Appellant may submit new
evidence or argument with a written request for reconsideration to OWCP within one year of this
merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds the evidence of record does not establish a bilateral wrist condition as a
consequence of the accepted employment injuries.

10

Cf. D.E. Docket No. 09-1013 (issued October 26, 2009) (where the physician discussed the ergonomic setup,
the location of appellant with respect to a monitor and keyboard and described how he believed the injury had
resulted).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 26, 2011 is affirmed.
Issued: October 4, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

